                                                                                                   MARK S. SULLIVAN
                                                                                                               Partner
                                                                                                        (212) 415-9245
                                                                                           sullivan.mark@dorsey.com


May 7, 2021                              Application GRANTED on a temporary basis. The Court will
                                         evaluate whether to whether to maintain the redactions on a
                                         permanent basis when deciding the underlying motion. The Clerk
 VIA ECF                                 of Court is directed to terminate ECF No. 120. SO ORDERED.
 Hon. Jesse M. Furman
 United States District Judge
 United States District Court
 Southern District of New York                                                  May 10, 2021
 40 Foley Square
 New York, NY 10007

       Re:     Letter Motion to Request Permission to File Sealed Documents
               Willis et al. v. Herriott, No.21-cv-00487

Dear Judge Furman:

         We represent defendant Paul Herriott in the above-referenced matter. We intend to e-
file a supplemental memorandum of law in opposition to the motion for a preliminary injunction
filed by Plaintiffs. We also intend to e-file a Declaration of Mark Sullivan (“Sullivan Declaration”)
in support thereof. Pursuant to the Court’s Individual Rule 7, Defendant submits this letter in
support of his application to seal Exhibits A through C to the Sullivan Declaration.

       The parties agreed upon a confidentiality agreement in this case (the “Confidentiality
Agreement”) by which either party could designate material as confidential or highly confidential.
See ECF No. 54. Pursuant to the Confidentiality Agreement, if either party seeks to file material
so designated with the Court, it must seek to file such material under seal. Id., ¶ 11.

       Exhibits B and C to the Sullivan Declaration were produced by Plaintiffs and marked as,
respectively, confidential and highly confidential. Thus, pursuant to the Confidentiality
Agreement, Defendant seeks leave from the Court to file these documents under seal.
Defendant also requests permission to file under seal Exhibit A, a document Defendant marked
as confidential. Exhibits A and B are agreements entered between the parties that concern
Defendant’s personal financial information. See Louis Vuitton Mallatier S.A. v. Sunny
Merchandise Corp., 97 F.Supp.3d 485, 511 (S.D.N.Y. 2015 (information about individuals’
personal finances filed under seal). This agreement has been maintained as confidential in the
ordinary course of business.

                                                   Respectfully submitted,

                                                   /s/ Mark S. Sullivan

                                                   Mark S. Sullivan



                         51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
